Citation Nr: 1813466	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama RO.

In December 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right ankle disability that is related to his service.  In December 2017, he testified that while playing during service he fell and hurt his right ankle.

An October 1986 report indicates a possible right ankle fracture due to playing basketball.

In a June 2017 authorization the Veteran indicated that he received treatment of his right ankle disability from Dr. Fuller at a VA Outpatient Clinic in Mobile, Alabama from October 2012 to October 2014 and at the Gulf Coast Veterans Health Care System from January 2013 to June 2013.

Post-service records include VA outpatient treatment records from the VA Medical Center in Biloxi from September 2012 to May 2014 and from Dr. Fuhler dated from December 2012 to May 2013.  However, since it does not appear that a complete copy of the Veteran's VA treatment records have been obtained on remand any additional pertinent VA treatment records should be associated with the claims file.

The Board also notes that the Veteran was afforded a VA Disability Benefits Questionnaire ankle examination in September 2012 at which time the examiner opined that the claimed right ankle disability was not related to the Veteran's service based on the rationale that there was no objective evidence to support a diagnosis for a right ankle condition.  The examiner stated that there is no evidence in the STRs of a right ankle condition or post-service medical records for review to support a chronic condition. 

However, the examination and opinion obtained are based on a review of an incomplete record.  In this case, it does not appear that the September 2012 VA examiner had a complete record to review, including the Veteran's December r2017 testimony before the Board.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

 As such, the Board must remand for an additional VA examination and medical opinion to determine the nature and etiology of any current right ankle disability. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records related to the Veteran's right ankle disability, including from Dr. Fuhler and the VA Outpatient Clinic in Mobile, Alabama and the Gulf Coast Veterans Health Care System.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2. After the foregoing has been completed, schedule an appropriate VA examination to determine the nature and etiology of any right ankle disability.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

Is it at least as likely as not (a 50 percent probability or greater) that any current right ankle disability, had its onset in or is etiologically-related to the Veteran's active duty service?

The report of examination should include the complete rationale for all opinions expressed.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.
If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

